Citation Nr: 1600518	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-17 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder as secondary to service-connected left great toe degenerative joint disease with hallux limitus, calcaneal bone spurs, metatarsalgia ,and enthesopathy (left foot disability).

2.  Entitlement to a separate compensable rating for calcaneal bone spurs of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that additional evidence has been received since the June 2012 Statements of the Case (SOCs).  In October 2015, the Veteran's representative provided a waiver of the RO's initial consideration of that evidence.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

During the July 2015 Board hearing, the Veteran raised the issue of entitlement to an increased rating for his service-connected left foot disability (see, Bd. Hrg. Tr. at 10); however, the Board does not have jurisdiction over that issue.  A review of the electronic claims file indicates that the issue was last adjudicated by the RO in a December 2014 rating decision and is not currently pending.  Therefore, if the Veteran wishes to pursue a claim for an increased rating for his left foot disability, he should file a claim as prescribed by regulation.  See 38 C.F.R. § 3.155 (as amended, effective from March 24, 2015); 79 Fed. Reg. 57660 (Sept. 25, 2014) (final rule).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In this case, the Veteran has contended that he is entitled to a separate compensable rating for calcaneal spurs of the left foot and that his low back disorder is caused or aggravated by his service-connected left foot disability.  

The Veteran's left foot was last examined in December 2014; however, the examiner did not address whether the Veteran had any functional impairment specific to his left foot calcaneal spurs as distinguished from his other left foot disorders.  In addition, during the July 2015 Board hearing, the Veteran testified that he was having more difficulty with his left foot and more strain on his back.  See, Bd. Hrg. at 18.  He stated that, when he has flare-ups, he "can't do anything" and requires an assistance device to help with walking and standing.  See, Bd. Hrg. at 19.  He also indicated that he had a recent fall on July 4, 2015.  See, Bd. Hrg. at 19.  For these reasons, the Board finds that an additional VA examination is needed.  

The Veteran's low back was last examined in June 2015.  As noted above, during the July 2015 Board hearing, the Veteran stated that he was having more difficulty with his left foot, more strain on his back, and had fallen on July 4, 2015.  The Board notes that this issue is inextricably intertwined with the Veteran's left foot disability.  Because of evidence of possible worsening of the left foot and aggravation of the low back, the Board finds that an additional VA examination is needed.  

In addition, any outstanding, relevant treatment records should be obtained.  A September 2014 letter from Dr. M.A. indicates that he has treated the Veteran since June 2008; however, to date, these records have not obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left foot and low back.  The AOJ should specifically request any necessary authorizations to obtain records from M.A. dated since June 2008.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records, including from the Tampa VA Medical Center.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected calcaneal bone spurs of the left foot.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's calcaneal bone spurs of the left foot under the rating criteria.  In particular, the examiner should describe any functional impairment specific to the Veteran's left foot calcaneal spurs and indicate whether such functional impairment can be distinguished from his other left foot disorders, which include left great toe degenerative joint disease, hallux limitus, metatarsalgia, and enthesopathy.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his current low back disorder is caused or aggravated by the abnormal gait attributable to his service-connected left foot disability.  He has stated that, during flare-ups of his left foot, he is unable to do anything and requires an assistance device to stand and walk.  See, Bd. Hrg. at 19.  He has also indicated that he fell during a flare-up on July 4, 2015.  See, Bd. Hrg. at 19.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify any low back disorders that are present.  In doing so, the examiner should address the prior diagnoses and findings of osteoarthritis and a low back strain.  

For each disorder identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is caused or permanently aggravated by the Veteran's service-connected left foot disability.  In rendering this opinion, the examiner should consider the severity of the Veteran's left foot disability, any gait impairment, and any increased symptoms during flare-ups.  The examiner should also address the September 2014 medical opinion from Dr. M.A. that the Veteran's left foot disability has exacerbated his lumbar radiculopathy.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




